Citation Nr: 0216693	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Winston-Salem Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
October 2002, the appellant failed to appear, without 
explanation, for a hearing scheduled at her request before a 
traveling Member of the Board at the RO.  She has not 
requested that another hearing be scheduled for her.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Pension benefits were awarded and paid to the veteran, 
effective from November 1, 1998, based upon income 
information supplied by the veteran on the initial 
application form filed in October 1998.  

3.  The veteran neither claimed nor reported any deductible 
medical expenses on the initial pension application form or 
at any time prior to his death in November 1999.  

4.  There were no accrued benefits due and payable at the 
time of the veteran's death.  





CONCLUSION OF LAW

The requirements for accrued benefits have not been met.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.1000 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, since the RO's most recent consideration 
of this claim, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001)(to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  The Board will assume, 
for the purposes of this decision, that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record reflects that the RO has informed the 
appellant of the requirements for the benefit sought on 
appeal, the evidence and information currently of record, and 
the reasons for its determination.  The record does not 
reflect that the RO informed the appellant of the evidence 
and information necessary to substantiate the claim; however, 
no such notice was required in this case because all evidence 
and information relevant to the essentially legal issue on 
appeal was already contained in the claims file when the 
appellant's claim was filed and, as explained below, there is 
no evidence or information that could be obtained subsequent 
to the veteran's death to substantiate the claim for accrued 
benefits.  

In sum, the facts pertinent to this claim have been properly 
developed, and no further action is required to comply with 
the VCAA or the implementing regulations.  A remand to afford 
the RO an opportunity to consider the claim in light of the 
regulations implementing the VCAA would only serve to further 
delay resolution of the present claim with no benefit flowing 
to the appellant.  Accordingly, the Board will address the 
merits of the claim.  

II.  Analysis

As pertinent to the present appeal, certain qualified 
survivors of deceased veterans shall, upon timely 
application, be paid certain periodic monetary benefits 
authorized by laws administered by VA to which the veteran 
was entitled at death under existing ratings or decisions, or 
those based upon evidence in the file at date of death, which 
were due and unpaid for a period not to exceed two years 
prior to the date of the veteran's death.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).  

Improved pension benefits are based upon countable annualized 
income, which must be below certain specified annualized 
income limits.  38 U.S.C.A. § 1521 (West 1991).  Payments of 
any kind from any source are countable as income for improved 
pension purposes unless specifically excluded by regulation.  
38 C.F.R. § 3.271.  Unreimbursed medical expenses in excess 
of 5 percent of the applicable maximum pension rate are 
excluded and deductible from countable income for improved 
pension purposes.  An estimate based upon a clear and 
reasonable expectation that unusual medical expenditure will 
be realized may be accepted for the purpose of authorizing 
prospective payments subject to necessary adjustment in the 
award upon receipt of an amended estimate, or after the end 
of the 12-month annualization period upon receipt of an 
eligibility verification report (EVR).  38 C.F.R. § 3.272(g).  
See also VA OPGCPREC 12-94 (May 2, 1994).  

The veteran's initial claim seeking improved pension benefits 
was filed in October 1998.  On the initial claim form, the 
veteran did not report any medical expenses of any sort, 
including Medicare, Social Security, and private medical 
expenses.  In fact, the boxes for reporting such expenses on 
the application form were deliberately lined out and 
otherwise left blank by the veteran.  The veteran did not 
file an EVR, or otherwise amend or change his initial report 
of countable income for pension purposes, prior to his death 
in November 1999.  

The appellant mistakenly maintains that recurring and 
predictable medical expenses of $1,710 per year from Medicare 
payments and payments for private medical insurance were 
included in the veteran's initial pension application, and 
that these deductible medical expenses should be used in 
calculating the amount of pension benefits due and unpaid at 
the time of the veteran's death.  On the contrary, these 
medical expenses were only initially reported in connection 
with the appellant's own claim for death pension benefits, 
which was filed after the veteran's death in November 1999.  
There is still no confirmation of record that these same 
recurring medical expenses were directly applicable to the 
veteran's pension claim during his lifetime, as well as to 
the appellant's claim as his widow.  

By letter dated March 31, 1999, the veteran was informed of 
the terms and conditions of his initial award of pension 
benefits, effective from November 1, 1998.  The veteran 
continued to be paid pension benefits as calculated in this 
letter until his death in November 1999.  This letter clearly 
set forth the factual basis for the RO's calculation of the 
veteran's countable income for pension purposes, and-although 
it was noted that medical expenses paid by the veteran could 
be used to reduce countable income-no such deductions from 
the veteran's countable income were reported in this letter.  
During his lifetime, the veteran did not object to or 
disagree with the RO's calculations of his countable income 
for pension purposes, including the lack of deductible 
medical expenses, as set forth in the March 1999 letter.  

In the absence of any deductible medical expenses, including 
predictable and recurring medical expenses, reported by the 
veteran during his lifetime, there were no accrued pension 
benefits due and payable at the time of the veteran's death 
in November 1999.  Accordingly, this appeal will be denied.  


ORDER

The appeal is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

